                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

  IN THE MATTER OF THE SEARCH OF                      ) No. 3:21-mj-00237-MMS
                                                      )
  895 Ocean Drive Loop, Homer, Alaska, 99603          )
                                                      )
                                                      )


                                   ORDER


       Having duly considered the United States= Motion to Unseal the redacted copy

of the above-captioned search warrant, and the application and affidavit in support

thereof, and all attachments thereto and other related materials such as this application

and order (collectively, the “ Redacted Warrant”) in the above-captioned matter, the

motion is hereby GRANTED.

       IT IS SO ORDERED



         April 30, 2021
DATED: ___________________                   s/ Matthew M. Scoble
                                          _______________________________
                                          U.S. MAGISTRATE JUDGE
